DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 11, 12, and 16 are amended, Claim 8 is canceled, and Claim 20 was withdrawn due to a restriction. Claims 1-7, 9-20 are pending in this application and claims 1-7, 9-19 have been examined on the merits.
Response to Arguments
Applicant’s arguments, see Page 8, filed 5/17/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see Pages 11-12, filed 5/17/2022, with respect to the rejections under 35 U.S.C. 103 to now amended claims 1 and 16 have been fully considered but are not persuasive. The examiner agrees that Chadbourne does not disclose the spring element that allows a pre-settable force to press against the workpiece without plastically deforming it. However, the examiner respectfully disagrees that this feature is not taught; College does teach the pre-settable force to press against the workpiece without plastically deforming it. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted below, it would have been obvious of ordinary skill to modify the invention of Chadbourne to include a spring element as claimed and as used to grip a workpiece of College since doing so would hold a workpiece with a light spring force (Column 7, lines 5-8 of College), therefore providing the benefit of reducing process time and complexity to the operation (Column 1, lines 60-61 of College). It is noted that the spring, each with its unique tension, can be chosen and used accordingly to meet the parameters required to hold or grip the workpiece as stated by College (Columns 6-7, lines 66-8) and meeting the limitations of the claim. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., differentiating features of the pre-settable preload force) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2111-2116.1.
With respect to the prior art teaching away by an example of a “light force,” it is respectfully noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chadbourne (U.S. Patent No. 6,769,173 B2) in view of College (U.S. Patent No. 8,074,485 B2)

Referring to claim 1: Chadbourne discloses a tool head (14 Fig. 1; Colum 3, lines 35-37; Column 5, lines 23-26) for a pressing machine (10 Fig. 1) for plastically deforming a tubular workpiece (Chadbourne’s invention is described as a compression/ crimping tool Column 1, lines 61-66; see Non-Patent Literature), the tool head (14 Fig. 1) comprising: a base body (22 Fig. 1); a fixed press jaw (38 Fig. 1) which is arranged on the base body (22 Fig. 1); a linearly movable press jaw (20 Fig. 1; Column 3, lines 44-45); a spring element (Column 3, lines 44-47); and a machine coupling for coupling the tool head to a pressing machine (C of Fig. 1 inserted below). Chadbourne is silent on the spring element specifically adapted to apply a pre-settable preload force to the movable press jaw against a workpiece without plastically deforming the workpiece by means of the movable press jaw.
However, College (U.S. Patent No. 8,074,485 B2) in an analogous invention (14 Figs. 1 and 2), teaches a similar configuration spring element (the spring as described in Column 3, lines 44-47; Fig. 2; Columns 6-7, lines 66-5 of College) adapted to apply a pre-settable preload force (Column 7, lines 5-8 of College) to the similar configuration movable press jaw (44 Fig. 2) against a workpiece without plastically deforming (Column 6-7, lines 66-8) the workpiece by means of the similar configuration movable press jaw (44 Fig. 2).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne to include a spring element used to grip a workpiece of College since doing so would hold a workpiece with a light spring force (Column 7, lines 5-8 of College), therefore providing the benefit of reducing process time and complexity to the operation (Column 1, lines 60-61 of College).

Referring to claim 2: The combined references of Chadbourne and College teach the claimed invention wherein the base body is C-shaped (see shape of 22 Fig. 1 inserted below of Chadbourne).


    PNG
    media_image1.png
    686
    532
    media_image1.png
    Greyscale


Referring to claim 3: Chadbourne and College teach the claimed invention, wherein the movable press jaw (20 Fig. 1 of Chadbourne) can be moved by the spring element (The spring as described in Column 3, lines 44-47 of Chadbourne) from a first position into a second position (Column 3, lines 44-47 of Chadbourne).

Referring to claim 4: The combined references of Chadbourne and College teach the claimed invention, wherein the press jaws (38 and 20 Fig. 1 of Chadbourne) are completely opened in the first position (Column 3, lines 44-47 of Chadbourne).

Referring to claim 5: Chadbourne teaches the claimed invention, wherein the tool head (14 Fig. 1 of Chadbourne) but is silent on the tool head comprising a locking device that is adapted to lock the movable press jaw. College, in an analogous invention, teaches a locking device (108 Fig. 2; Column 4, lines 52-55; Column 5, lines 34-37 of College) that is adapted to lock the movable press jaw (20 Fig. 1 of Chadbourne).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne with the teachings of College for the purpose of improving safety, as the operator’s fingers are not holding the work end while the main piston advances (Column 11, lines 9-12 of College).

Referring to claim 6: The combined references of Chadbourne and College teach the claimed invention, wherein the locking device (108 Fig. 2 of College) is adapted to lock the movable press jaw (20 Fig. 1 of Chadbourne) in the second position (Column 3, lines 44-47 of Chadbourne).

Referring to claim 7: The combined references of Chadbourne and College teach the claimed invention, wherein the locking device (108 Fig. 2 of College) is adapted to release the movable press jaw (20 Fig. 1 of Chadbourne) so that the spring element (The spring as described in Column 3, lines 44-47 of Chadbourne) preloads (Column 6-7, lines 66-5 of College) the press jaws (38 and 20 Fig. 1 of Chadbourne) against the workpiece.

Referring to claim 9: The combined references of Chadbourne and College teach the claimed invention, wherein the spring element (The spring as described in Column 3, lines 44-47 of Chadbourne) however, does not disclose whether it is a spiral spring. College teaches a similar configuration with a spring that is specifically spiral (110 Fig. 2 inserted below).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne with a spiral spring like that of College because doing so is known in the art for the purpose of having a reliable and compact mechanism.

    PNG
    media_image2.png
    869
    569
    media_image2.png
    Greyscale


Referring to claim 12: The combined references of Chadbourne and College teach the claimed invention, wherein at least one of the fixed press jaw and movable press jaw (30 and 31 Fig. 1 of Chadbourne) is an exchangeable press jaw (Column 3, lines 53-57 of Chadbourne).

Referring to claim 13: The combined references of Chadbourne and College teach the claimed invention, wherein the press jaws (30 and 31 Fig. 1 of Chadbourne) are arranged in the first position at least 6 mm apart from each other (Column 7, lines 39-46 of Chadbourne). 

Referring to claim 14: The combined references of Chadbourne and College teach the claimed invention, wherein the press jaws (30 and 31 Fig. 1 of Chadbourne) are adapted to apply to the workpiece a pressing force of at least 2 kN (Column 4, lines 5-9; Column 4, lines 48-49 of Chadbourne).

Referring to claim 15: The combined references of Chadbourne and College teach the claimed invention, wherein the machine coupling (C of Fig. 1 inserted below of Chadbourne) is arranged such that the tool head (14 Fig. 1 of Chadbourne), however is silent on the tool head being able to be rotatably coupled to the pressing machine. College, in an analogous invention, teaches a tool head (14 Fig. 2 of College) which is able to be rotatably coupled to a pressing machine (Column 3 lines 62-64 of College).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne to include a tool head which can be rotatably coupled to for the versatility of using the tool head on another type of actuating device or the tool head can be replaced with one of a different size or tool shape (Column 3, lines 35-39; Column 3, lines 57-61 of College)

    PNG
    media_image3.png
    659
    525
    media_image3.png
    Greyscale


Referring to claim 16: Chadbourne discloses a pressing machine (10 Fig. 1) for plastically deforming a tubular workpiece (Chadbourne’s invention is described as a compression/ crimping tool Column 1, lines 61-66; see Non-Patent Literature), the pressing machine (10 Fig. 1) comprising: a handle (A Fig. 1 inserted below); a tool head (14 Fig. 1) receptacle; a tool head (14 Fig. 1) receivable in the tool head receptacle, the tool head including: a base body (22 Fig. 1);
a fixed press jaw (38 Fig. 1) which is arranged on the base body (22 Fig. 1); a linearly movable press jaw (20 Fig. 1; Column 3, lines 44-45); a spring element (Column 3, lines 44-47); and
a machine coupling for coupling the tool head to the pressing machine (C of Fig. 1 inserted above).
Chadbourne is silent on the spring element specifically adapted to apply a pre-settable preload force to the movable press jaw against a workpiece without plastically deforming the workpiece by means of the movable press jaw.
However, College (U.S. Patent No. 8,074,485 B2) in an analogous invention (14 Figs. 1 and 2), teaches a similar configuration spring element (the spring as described in Column 3, lines 44-47; Fig. 2; Columns 6-7, lines 66-5 of College) adapted to apply a pre-settable preload force (Column 7, lines 5-8 of College) to the similar configuration movable press jaw (44 Fig. 2) against a workpiece without plastically deforming (Column 6-7, lines 66-8) the workpiece by means of the similar configuration movable press jaw (44 Fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne to include a spring element used to grip a workpiece of College since doing so would hold a workpiece with a light spring force (Column 7, lines 5-8 of College), therefore providing the benefit of reducing process time and complexity to the operation (Column 1, lines 60-61 of College).

    PNG
    media_image4.png
    636
    662
    media_image4.png
    Greyscale


Referring to claim 17: The combined references of Chadbourne and College teach the claimed invention, wherein the pressing machine (10 Fig. 1 of Chadbourne) is a pipe pressing machine (Column 7, lines 46-47; Column 3, lines 28-30 of Chadbourne). 

Referring to claim 18: Chadbourne discloses the claimed invention, wherein the pressing machine (10 Fig. 1 of Chadbourne) that appears to be manually operable (based on 18), but is silent about specifically being manually operable. College, in an analogous device, teaches a pressing machine (14 Figs. 1 and 2 of College) that is manually operable (Column 4, lines 26-35; Column 6, lines 24-27 of College).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne to be manually operable as it is known in the art to ease portability and for the versatility when another type of actuating device is desired (Column 3, lines 37-39 of College).

Referring to claim 19: Chadbourne discloses the claimed invention, wherein the pressing machine (10 Fig. 1 of Chadbourne) but is silent on comprising a drive and the drive is selected from an electric drive and a hydraulic drive. College, in an analogous device, teaches a pressing machine (14 Figs. 1 and 2 of College) which comprises a drive and the drive is selected from an electric drive and a hydraulic drive (Column 4, lines 22-25 of College).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chadbourne to function with various types of drives as it is known in the art to promote versatility (Column 3, lines 37-39 of College).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chadbourne (U.S. Patent No. 6,769,173 B2) in view of College (U.S. Patent No. 8,074,485 B2) as applied to claim 8 above, and further in view of Frenken (U.S. Patent No. 7,421,877 B2)
Referring to claim 10: The combined references of Chadbourne and College teach a compression tool which can be stopped as it abuts prior to crimping (Column 5, lines 44-48 of Chadbourne). College teaches a light holding spring force for holding a work piece prior to pressing (Column 4, lines 50-52 of College) and a gripping force which is a light spring force enough to hold the work piece in position (Column 7, lines 5-8), but is silent about the preload force in the range from 5 N to 50 N.
Frenken (U.S. Patent No. 7,421,877 B2), in an analogous device, teaches a force for acting on a workpiece that is specifically much lower than the maximum pressing force (Column 3, lines 31-34). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had a preload force be much lower than the maximum pressing forces since doing so would allow for the workpiece to be held reliably in the pressing tool without being deformed (Column 3, lines 31-34 of Frenken). 
The combined references of Chadbourne, College, and Frenken are silent on specific range from 5 N to 50 N. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had a preload force in the range of 5N to 50N since doing so would provide an adequate force to stably hold the work piece without causing damage by deformation as taught by the combined references. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II)(A). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chadbourne (U.S. Patent No. 6,769,173 B2) in view of College (U.S. Patent No. 8,074,485 B2) as applied to claim 1 above, and further in view of Loncar et al. (U.S. Pub. No. 2015/0229091 A1, now U.S. Patent No. 9,979,151 B2)

Referring to claim 11: The combined references of Chadbourne and College are silent on the tool head further comprising a positioning aid in the form of a recess that is adapted to the workpiece to be pressed. Loncar et al. (U.S. Pub. No. 2015/0229091 A1, now U.S. Patent No. 9,979,151 B2), in an analogous invention teaches a tool head (Fig. 1 of Loncar et al.) which further comprises a positioning aid in the form of a recess (32 Fig. 1 of Loncar et al.) that is adapted to the workpiece to be pressed.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool head of the combined references of Chadbourne and College to include a positioning aid in the form of a recess as taught by Loncar since doing so would provide an additional means of securing the work piece (Paragraph 0036 of Loncar et al.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723   

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723